Citation Nr: 0000487	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  94-48 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active duty from March 1967 to August 1970 
and from February 1976 to February 1978.  

The veteran appeals from rating decisions of the Oakland, 
California, and Waco, Texas, Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  Since the veteran 
currently resides in Texas, the Waco RO currently has 
jurisdiction of the claims file.  A rating decision dated in 
March 1994 granted service connection for PTSD and denied 
service connection for a skin disability.  The veteran then 
filed a notice of disagreement with respect to the rating and 
effective date for PTSD as well as the skin disability.  
Subsequent to the issuance of a statement of the case on 
those issues, the veteran's substantive appeal only addressed 
the rating for PTSD and the skin disability.  Thus, he did 
not pursue the effective date issue.  38 C.F.R. § 20.202 
(1999).  In a September 1995 written statement, the veteran 
withdrew the issue of service connection for a skin 
condition.  Therefore, that issue is not before the Board.  
38 C.F.R. § 20.204 (1999).    

During the pendency of the appeal, a July 1999 rating 
decision granted a 50 percent rating for PTSD from June 30, 
1997.  At the veteran's hearing in November 1999, the veteran 
and his representative clarified that the remaining issue on 
appeal is solely for a rating higher than 50 percent.  
Hearing transcript (T.), 2.  

A rating decision dated in September 1999 denied service 
connection for a headache disorder secondary to PTSD.  No 
notice of disagreement has been filed from this decision.  

At the veteran's hearing, the veteran stated that he last 
worked on a full-time basis about 2 years ago.  The matter of 
unemployability benefits is referred to the RO for 
appropriate action.  T. 5-6.  


REMAND

The veteran's claim for a rating in excess of 50 percent for 
PTSD is well grounded.  See Fenderson v. West, 12 Vet. App. 
119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
With a well-grounded claim, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

The veteran testified at his hearing that he receives 
treatment at the VA about every 3 weeks.  T. 3.  He stated 
that his last treatment was in September or October 1999.  T. 
7.  VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice that 
additional pertinent medical records may exist, the case must 
be remanded for further development with regard to this 
issue.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
1998.  After securing the necessary 
release, the RO should obtain these 
records.

2.  If deemed necessary after all VA or 
other treatment records have been 
associated with the claims file, the RO 
should schedule the veteran for a VA 
psychiatric examination, in order to 
determine the extent of impairment 
caused by his service-connected PTSD.  
The claims folder and a copy of this 
remand must be made available to the 
physician for review in conjunction with 
the examination.  All necessary tests 
and studies should be conducted in order 
to identify and describe the 
symptomatology attributable to PTSD.  

The report of examination should contain 
a detailed account of all manifestations 
of PTSD found to be present.  The 
examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  
The examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning (GAF).  

3.  Thereafter, the RO should review the 
claims file to ensure that the pertinent 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examination, if any, is 
adequate for rating purposes and that the 
required opinions are responsive to and 
in compliance with the directives of this 
remand If they are not, the RO should 
implement corrective procedures.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the veteran's claim 
in light of all applicable rating 
criteria.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for any scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


